DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,069,519, hereinafter ‘519. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application and claim 1 of ‘519 both recite the limitations a mass spectrometer comprising a component (quadrupole mass analyzer) of the mass spectrometer; a resonant circuit configured to generate a first radio frequency signal applied to the component (quadrupole mass analyzer), the resonant circuit having a first inductor used to store energy for generating the first RF signal at a first amplitude; an amplitude control circuit having a first amplitude control inductor that is inductively coupled with the first resonant inductor, and having a first diode that is coupled with the first amplitude control inductor; and a controller circuit configured to transfer energy from the first resonant inductor to the first amplitude control inductor to adjust the first RF signal from the first amplitude that to the second amplitude by changing an operational state of the first diode (see claim 1).

Claim 3 of the instant application and claim 3 of ‘519 both recite the limitations of the operational state of the first diode is changed from being in a reverse bias mode of operation to a forward bias mode of operation (see claim 3).
Claim 4 of the instant application and claim 4 of ‘519 both recite the limitations of the component (quadrupole mass analyzer) includes a second pair of rods, the resonant circuit is configured to generate a second RF signal applied to the second pair of rods, the resonant circuit having a second resonant inductor used to store energy for generating the second RF signal at the first amplitude, wherein the amplitude control circuit includes a second amplitude control inductor that is inductively coupled with the second resonant inductor, and having a second diode that is coupled with the second amplitude control inductor, and wherein the controller circuit is configured to transfer energy from the second resonant inductor to the second amplitude control inductor to adjust the second RF signal from the first amplitude to the second amplitude by changing an operational state of the second diode (see claim 4).
Claim 5 of the instant application and claim 5 of ‘519 both recite the limitations of a cathode of the first diode is coupled with a cathode of the second diode to define a cathode node, and wherein the controller circuit is configured to bias the cathode node to change the operational state of one or both of the first diode or the second diode (see claim 5).

Claim 7 of the instant application and claim 7 of ‘519 both recite the limitations the controller is further configured to determine a bleed down time representative of a time for adjusting the first RF signal from the first amplitude to the second amplitude, and configured to operate the switch to bias the cathode of the first diode for the bleed down time (see claim 7).
Claim 8 of the instant application and claim 8 of ‘519 both recite the limitations the first resonant inductor and the first amplitude control inductor are air core coils (see claim 8).
Claim 9 of the instant application and claim 9 of ‘519 both recite the limitations the first amplitude control inductor includes one or more coils that are wound around coils of the first resonant inductor (see claim 9).
Claim 10 of the instant application and claim 10 of ‘519 both recite the limitations the resonant circuit is defined by an inductance of the first resonant inductor and a capacitance of the first pair of rods of the quadrupole mass analyzer (see claim 10).
Claim 11 of the instant application and claim 11 of ‘519 both recite the limitation the first diode is a Schottky diode (see claim 11).
Claim 12 of the instant application and claim 12 of ‘519 both recite the limitations a component for a mass spectrometer (quadrupole) configured to manipulate ions by generating an oscillating electric field; a resonant circuit configured to store energy 
Claim 13 of the instant application and claim 13 of ‘519 both recite the limitations the amplitude control circuit includes a first diode having an anode coupled with the first amplitude control inductor (see claim 13).
Claim 14 of the instant application and claim 14 of ‘519 both recite the limitations a controller circuit configured to bias a cathode of the first diode to transfer the energy away from the first resonant inductor to reduce the amplitude of the signal (see claim 14).
Claim 15 of the instant application and claim 15 of ‘519 both recite the limitation the diode is a Schottky diode (see claim 15).
Claim 16 of the instant application and claim 16 of ‘519 both recite the limitation the first resonant inductor has a higher inductance than the first amplitude control inductor (see claim 16).
Claim 17 of the instant application and claim 17 of ‘519 both recite the limitations applying a voltage at a cathode of a diode; applying a radio frequency (RF) signal having a first amplitude to a component for the mass spectrometer (quadrupole) via a resonant circuit having a resonant circuit inductor; applying a voltage to an anode of the diode via inductive coupling of the resonant circuit and the anode of the diode; and discharging energy from the resonant circuit to adjust the first amplitude of the RF signal applied to the component (quadrupole) to a second amplitude based on the inductive 
Claim 18 of the instant application and claim 18 of ‘519 both recite the limitations  determining a bleed down time indicative of a time for adjusting the first amplitude of the RF signal to the second amplitude; and applying the voltage at the cathode of the diode in accordance with the bleed down time (see claim 18).
Claim 19 of the instant application and claim 19 of ‘519 both recite the limitations discharging the energy from the resonant circuit is based on changing an operational mode of the diode from a non-conductive state to a conductive-state based on the voltages applied to the cathode and the diode (see claim 19).
Claim 20 of the instant application and claim 20 of ‘519 both recite the limitation the diode is a Schottky diode (see claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Hanway Chang
January 4, 2022
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881